Name: COMMISSION REGULATION (EC) No 3029/95 of 28 December 1995 repealing Regulation (EC) No 1071/95 relating to the invitation to tender for the export of rye held by the German intervention agency
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  Europe;  trade policy;  trade
 Date Published: nan

 29 . 12. 95 EN Official Journal of the European Communities No L 315/37 COMMISSION REGULATION (EC) No 3029/95 of 28 December 1995 repealing Regulation (EC) No 1071/95 relating to the invitation to tender for the export of rye held by the German intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, .Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1 863/95 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 120/94 (4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies ; Whereas for economical reasons, it is appropriate to repeal the invitation to tender under Commission Regula ­ tion (EC) No 1071 /95 (*), as amended by Regulation (EC) No 1213/95 f); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Commission Regulation (EC) No 1071 /95 is hereby repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 December 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 179, 29. 7. 1995, p. 1 . (3 OJ No L 191 , 31 . 7. 1993, p. 76. (&lt;) OJ No L 21 , 26. 1 . 1994, p. 1 . 0 OJ No L 108 , 13 . 5. 1995, p. 38 . (6) OJ No L 120 , 31 . 5. 1995, p. 6 .